      Case 6:19-cv-00036-JRH-BWC Document 30 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION



SAMUEL L. LAIDLER,

               Plaintiff-Appellant,

vs.                                                       Case No. CV 6:19-36


STG. DILLIHUAT,

               Defendants-Appellees.


                                           ORDER


        The appeal in the above-styled action having been DISMISSED, and leave to proceed

having been DENIED by the United States Court of Appeals for the Eleventh Circuit,

        IT IS HEREBY ORDERED that the mandate of the United States Court of Appeals for

the Eleventh Circuit is made the order of this Court.

        SO ORDERED,this                    day of September, 2020.




                                                                 :hief judge
                                                   5TATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA
